856 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.M & A ASSOCIATES, INC. a/k/a M & A, Inc., Plaintiff-Appellant,v.VCX, INC., Defendant-Appellee.
No. 87-1481.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1988.

Before KEITH, KENNEDY and DAVID A. NELSON, Circuit Judges.
PER CURIAM:


1
Plaintiff-appellant, M & A Associates, Inc., appeals from an order dismissing its claim and entering judgment for defendant-appellee, VCX, Inc., on its counterclaim in this contract action.  After careful consideration of the briefs and record in this case, we AFFIRM based on Judge George Woods' well-reasoned opinion.